*NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                             :
DIEGO CAMPOVERDE,                            :
                                             :       Civil Action No. 16-3305 (SDW)
                      Plaintiff,             :
                                             :
                      v.                     :       OPINION
                                             :
COMMISSIONER GARY M.                         :
LANIGAN, et al.,                             :
                                             :
                      Defendants.            :
                                             :

WIGENTON, District Judge:

       Presently before the Court is Defendant Decato’s motion summary judgment brought

pursuant to Federal Rule of Civil Procedure 56.1 (ECF No. 87). Plaintiff filed a response to the

motion (ECF Nos. 92-93), to which Defendant replied. (ECF No. 94). Plaintiff also filed several

letters, one of which was essentially a sur-reply. (ECF Nos. 95-97). For the following reasons,

this Court will grant the motion and dismiss Plaintiff’s complaint for failure to exhaust

administrative remedies.


I. BACKGROUND

       In his current complaint, Plaintiff seeks to hold the sole remaining Defendant, SCO Decato,

liable for allegedly failing to intervene and protect him from an assault from another inmate which

left Plaintiff with significant scars. (See, e.g., ECF No. 13). According to the records submitted



1
  Initially, Plaintiff filed his own motion for summary judgment. (ECF No. 88). Plaintiff,
however, stated that he wished to withdraw that motion in his letters submitted on March 5, 2019,
and March 8, 2019. (See ECF Nos. 95-96). Plaintiff’s motion is thus deemed withdrawn, and
shall be terminated as a separate motion.
by the parties in this matter, following the attack by the other inmate, Plaintiff submitted several

inmate remedies related to the attack to prison officials. These inmate remedy forms, filed

between July 2015 and August 2016, include a request to speak with the investigating officer in

July 2015, which was granted; several requests for either the replacement or return of property

taken or damaged during the attack and the following investigation; requests for medical and

psychological treatment resulting from the attack, which were forwarded to the appropriate

medical departments; and several remedy forms unrelated to the attack.           (See Document 4

attached to ECF No. 87 at 9-26; ECF No. 97 at 8-14). Plaintiff did not file an administrative

appeal of any of the remedy forms he filed which were related to the assault by the other inmate.

(Document 4 attached to ECF No. 87 at 4). Likewise, none of Plaintiff’s submitted remedy forms

specifically mention Officer Decato, and Plaintiff failed to submit any remedy form alleging or

complaining about Officer Decato’s actions related to the attack by the other inmate.



II. DISCUSSION

A. Legal Standard

       Pursuant to Rule 56, a court should grant a motion for summary judgment where the record

“shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden

of “identifying those portions of the pleadings depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, which it believes demonstrate the absence

of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

factual dispute is material “if it bears on an essential element of the plaintiff’s claim,” and is


                                                 2
genuine if “a reasonable jury could find in favor of the non-moving party.” Blunt v. Lower Merion

School Dist., 767 F.3d 247, 265 (3d Cir. 2014). In deciding a motion for summary judgment a

district court must “view the underlying facts and all reasonable inferences therefrom in the light

most favorable to the party opposing the motion,” Id., but must not make credibility determinations

or engage in any weighing of the evidence. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, [however,] there is no genuine issue for trial.” Matsuhita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Once the moving party has met this initial burden, the burden shifts to the non-moving

party who must provide evidence sufficient to establish that a reasonable jury could find in the

non-moving party’s favor to warrant the denial of a summary judgment motion. Lawrence v.

Nat’l Westminster Bank New Jersey, 98 F.3d 61, 65 (3d Cir. 1996); Serodio v. Rutgers, 27 F. Supp.

3d 546, 550 (D.N.J. 2014). “A nonmoving party has created a genuine issue of material fact if it

has provided sufficient evidence to allow a jury to find in its favor at trial. However, the party

opposing the motion for summary judgment cannot rest on mere allegations, instead it must present

actual evidence that creates a genuine issue as to a material fact for trial.” Serodio, 27 F. Supp.

3d at 550.



B. Analysis

       In his summary judgment motion, Defendant argues that Plaintiff failed to exhaust his

administrative remedies prior to filing suit, and that Plaintiff’s complaint must be dismissed as

such. Pursuant to 42 U.S.C. § 1997e, a plaintiff who is incarcerated in prison at the time he seeks


                                                3
to file a complaint is required to exhaust all available administrative remedies before he may file

a federal civil rights suit challenging “prison conditions.” Woodford v. Ngo, 548 U.S. 81, 84-85

(2006). A prisoner is required to meet this exhaustion requirement before filing his complaint

“even where the relief sought – [such as] monetary damages – cannot be granted by the

administrative process.” Id.; see also Booth v. Churner, 532 U.S. 731, 734 (2001). Where an

administrative procedure is available, a plaintiff seeking to challenge prison conditions via a

federal civil rights action must fully and properly exhaust his administrative remedies prior to

filing suit, and district courts are without authority to excuse a plaintiff’s failure to exhaust all

available administrative remedies. Ross v. Blake, --- U.S. ---, ---, 136 S. Ct. 1850, 1856-57

(2016).

          Because Plaintiff’s § 1983 failure to protect claim concerns matters of prison life, see Booth

v. Churner, 206 F.3d 289, 298 (3d Cir. 2000), aff’d, 532 U.S. 731 (2001); see also Porter v. Nussle,

534 U.S. 516, 532 (2002) (the “exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong”), and because Plaintiff was a prisoner at the time he filed

his complaint, this matter is subject to § 1997e’s exhaustion requirement, and Plaintiff’s complaint

must be dismissed unless he exhausted all available administrative remedies prior to filing his

complaint. See, e.g., Ahmed v. Dragovich, 297 F.3d 201, 210 (3d Cir 2001).

          As this Court has explained,

                 “Proper exhaustion demands compliance with an agency’s deadlines
                 and other critical procedural rules because no adjudicative system
                 can function effectively without imposing some orderly structure on
                 the course of its proceedings.” Woodford, 548 U.S. at 90-91. A
                 prisoner therefore properly exhausts his administrative remedies
                 only by seeking all available administrative remedies while at least

                                                    4
               substantially complying with the rules and regulations of the
               applicable administrative body, in this case the state prison system.
               Id. at 90-103; Small, 728 F.3d at 272 (completion of the
               administrative review process “means ‘substantial’ compliance with
               the prison’s grievance procedures”). In determining whether a
               prisoner has successfully exhausted, a court must look to the
               grievance regime of the prison facility to determine what steps are
               required to fully exhaust, and compliance with those procedures is
               all that is required to properly exhaust a claim. See Jones v. Bock,
               549 U.S. 199, 218 (2007). Because exhaustion is a threshold issue
               affecting a plaintiff’s entitlement to relief, it is the Court, and not a
               jury, that determines whether a given plaintiff has properly
               exhausted his claims, even to the extent of resolving any factual
               disputes related to the exhaustion issue. Small, 728 F.3d at 269-71.

                       New Jersey’s “Inmate Remedy System is a comprehensive
               system that includes the opportunity for an inmate to submit an
               ‘Inmate Inquiry Form’ or ‘Inmate Grievance Form’ and, in response
               to the resulting decision or finding, to submit an ‘Administrative
               Appeal.’” N.J. Admin Code § 10A:1-4.4(c) (2018). Exhaustion
               of administrative remedies therefore requires that a prisoner both
               submit an inquiry or grievance form, and an administrative appeal
               of any adverse decision on the inquiry or grievance form. § 10A:1-
               4.4(d). These remedy forms “must be complete, legible, and
               include a clear and concise statement” of the prisoner’s claim, and
               “shall contain the full name, [inmate] number and, when required,
               signature of the inmate submitting the form.” § 10A:1-4.4(e).
               Upon the filing of an inquiry or grievance form, a prisoner will
               receive a response within fifteen or thirty days respectively as to the
               two types of forms, unless the coordinator of the prison’s grievance
               system determines more time is needed, in which case the prisoner
               shall be informed of the need for more time. § 10A:1-4.4(i), 4.5(d).
               Upon receiving a final response to the form, Plaintiff may file his
               administrative appeal, within ten calendar days, at which point he
               will receive a final decision on his appeal within ten further calendar
               days. § 10A:1-4.6.

Campbell v. Doe, No. 12-2750, 2018 WL 4616068, at *3 (D.N.J. Sept. 26, 2018).

       Although Plaintiff filed several remedy forms related to the attack he suffered, none of

those forms in any way addressed Plaintiff’s allegation that Officer Decato failed to intervene in

the assault to protect him. Nothing Plaintiff has submitted indicates that he raised this claim.

                                                  5
Thus, Plaintiff never filed any administrative grievance regarding the central claim in this matter

– the alleged failure of Officer Decato to protect him. Even were this not the case, Plaintiff never

perfected his exhaustion of any of the grievance claims he did file as he failed to appeal any and

all of the inmate remedy forms he submitted. The record, including Plaintiff’s own submissions,

thus establishes that Plaintiff failed to exhaust his claims as required by § 1997e.

       In his responses to the summary judgment motion, Plaintiff contends that his failure to

exhaust should be excused for a variety of reasons. First, he contends that no appeal of his remedy

forms was required because he was “satisfied” with the work of the prison’s investigation

department and its decision to file charges against the inmate who attacked him. Plaintiff

contends that his satisfaction equates to exhaustion of his claims. The problem with this assertion

is obvious – even if Plaintiff’s personal satisfaction with the outcome of his remedy complaint in

which he asked to speak with investigative officers was sufficient to amount to exhaustion of a

claim – a finding this Court does not make – that remedy form in no way raised any claim against

Officer Decato nor sought the relief Plaintiff now seeks in this matter – monetary damages from

the officer he alleges failed to protect him. Plaintiff’s argument thus falls flat – that he was

satisfied with the result of the investigation in the form of charges against the inmate who attacked

him and the apparent advice of the investigative officers that Plaintiff could sue the inmate for

damages is completely immaterial to the question of whether Plaintiff ever exhausted his claims

against Officer Decato, the actual Defendant in this matter. Plaintiff made no attempt to exhaust

his failure to protect claim, and thus cannot proceed in this Court on that claim.

       Plaintiff also argues that his failure to exhaust should be excused because the prison has

not provided him with extensive training as to how to use an electronic grievance system which is


                                                  6
in place at the prison, arguing that the machines may be difficult for older inmates to use. This

argument ignores the fact that inmates remain free to use the paper remedy system to file their

grievances, and are thus in no way required to use the electronic system. Indeed, the inmate

handbook for the prison in which Plaintiff was housed extensively details the paper remedy system

and the steps for using it to exhaust claims, thus Plaintiff clearly had an alternative avenue available

to him if he found the computerized system difficult to use. (See Document 4 attached to ECF

No. 87 at 6-8). Ultimately, Plaintiff never attempted to even substantially comply with the inmate

remedy system to exhaust his failure to protect claim, and his dislike of the computerized system

therefore in no way excuses his failure to do so. Woodford, 548 U.S. at 90-103; Small, 728 F.3d

at 272.

          Finally, Plaintiff argues that, notwithstanding his “familiarity” with the grievance

procedure, the prison’s grievance appeal system was “unavailable” to him because the electronic

form he used to submit his grievance was different from the paper form described in the inmate

handbook and he was thus unaware that he was required to file an appeal to exhaust his claims.

The problem with this argument, as addressed above, is that Plaintiff has provided nothing to

suggest that he was required to use the kiosk system, and instead the evidence in the record

indicates that he was free to instead use the paper grievance system which expressly requires an

administrative appeal as part of the exhaustion process. Plaintiff also suggests that the electronic

system is too opaque for his tastes, and that he believes that the system is incapable of use and thus

unavailable. Even were this Court to accept that Plaintiff had shown that the administrative

appeal remedy was unavailable – a fact not supported by the evidence in this matter such as the

inmate handbook and certifications which detail that the paper grievance system which was still


                                                   7
apparently available to Plaintiff to use – Plaintiff himself makes it abundantly clear that at least

the first step in the electronic grievance system – the initial remedy/grievance filing – was available

to Plaintiff and was capable of providing some level of relief insomuch as he used it to secure the

interview he requested and was able to address his missing property and psychological needs.

Plaintiff never filed an initial remedy form, electronic or otherwise, raising his current failure to

protect claim; all of his remedy forms were instead tangential to the injuries he suffered at the

hands of the inmate who attacked him and fail to mention Defendant Decato in any way. Thus,

Plaintiff failed to even attempt to comply with the portions of the remedy system which were

clearly available to him.     Plaintiff has not shown that there was no administrative remedy

available, and his failure to exhaust his claim against Defendant Decato is thus fatal to his ability

to proceed in this Court. As a result, Plaintiff’s complaint is dismissed for failure to exhaust his

administrative remedies in accordance with 42 U.S.C. § 1997e. Defendant’s motion for summary

judgment is granted.



III. CONCLUSION

       For the reasons stated above, Plaintiff’s motion for summary judgment (ECF No. 88) is

deemed WITHDRAWN, and Defendant’s motion for summary judgment (ECF No. 87) is

GRANTED. An Appropriate order follows.


Dated: March 28, 2019                                          s/Susan D. Wigenton___
                                                               Hon. Susan D. Wigenton,
                                                               United States District Judge




                                                  8
